                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION


TAMMY LEWIS,                                 §
                     Plaintiff               §
                                             §
v.                                           §
                                             §         CIVIL ACTION NO.
                                             §         5:19-cv-1082
                                             §
LIBERTY LIFE ASSURANCE                       §
COMPANY OF BOSTON,                            §
              Defendant                      §


                     PLAINTIFF’S ORIGINAL COMPLAINT

         Liberty Life Assurance Company of Boston wrongfully terminated long-

term disability benefits owed to Tammy Lewis.

                                    I. PARTIES

         1.    Plaintiff Tammy Lewis is a resident of San Antonio, Bexar County,

Texas.

         2.    Defendant Liberty is an insurance company licensed to do business

in Texas and can be served with citation by serving its agent for service of legal

process Corporation Service Company, 211 East 7th Street, Suite 620, Austin,

Texas 78701-3218.

                          II. JURISDICTION AND VENUE

         3.    This lawsuit is a claim for disability benefits provided by an ERISA

welfare benefit plan brought under 29 U.S.C. §1132(a)(1)(B). This court has


                                         1
jurisdiction over this claim for disability benefits under 29 U.S.C. §1132(e)(1) of

the Employee Retirement Income Security Act of 1974 (“ERISA”).             Venue is

proper in the Western District of Texas, San Antonio Division, in accordance with

29 U.S.C. 1132(e)(2) as the disability benefit payment obligations under the plan

are to Lewis at her home in San Antonio, Texas.

                           III. STATEMENT OF FACTS

       4.   Tammy Lewis worked as a Change Management Advisor I for USAA.

Her job responsibilities are summarized by USAA as follows:

              “Plans, coordinates and develops change management plans
              and strategies for multiple mid-to large-sized projects and
              assists with communication documents for the implementation
              of business change management efforts to includes processes,
              programs, projects, policies and procedures. Under limited
              supervision performs moderately complex to complex work
              assignments and problem resolution.

       5. In January 2014 Lewis underwent emergency brain surgery to remove a

lesion on the frontal lobe of her brain that had caused a seizure. Her neurosurgeon

Christopher Bogaev, M.D., described the surgery as a “left frontotemporal

craniotomy with orbital osteotomy for resection of a giant cranial-based

epidermoid.” To her credit, Lewis attempted to return to work after surgery.

However, cognitive impairment as a result of the surgery, along with the loss of

her ability to regulate her emotions, also the result of her brain surgery, prevented

her from continuing to perform her job responsibilities for USAA.

       6. As of October 19, 2015, she ceased her efforts to return to work and

submitted a claim for short-term disability (STD). Her claim was eventually


                                         2
approved. Dr. Bogaev referred Lewis to Neuropsychologist Sean Connolly, Ph.D.

for an extensive neuropsychological evaluation that was performed over three days

in December 2015.        Dr. Connolly determined that Lewis was significantly

impaired by a Mild-to-Major Neurocognitive Disorder due to brain surgery for

epidermoid tumor, and also that Lewis suffered from depressive disorder and

generalized anxiety disorder.

      7. Lewis received STD benefits for 26 weeks, the maximum period. Since

she couldn’t return to work after the expiration of STD benefits, she was approved

for long-term disability (LTD benefits).      Long-term disability benefits are

provided to USAA employees, including Lewis, through a group insurance policy

underwritten and administered by Liberty Life Assurance Company of Boston.

      8. In the fall of 2016, Liberty referred Lewis to Kate Glywasky, Psy D, for

an independent medical examination (IME). After performing the IME, Glywasky

indicated that her cognitive impairment could not determined due to her “failing

scores on several performance validity measures.”

      9. However, Glywasky reported that “due to the size and location of the

tumor, and parenchymal changes secondary to removal, emotional dysregulation

would also be suspected, in the form of impulsivity and angry outbursts.” Based

upon the two days of evaluation that she conducted, along with prior medical and

therapy records, Glywasky reported that Lewis’s “problems with emotional

regulation and judgment” was a functional impairment “secondary to the January

2014 tumor resection.”


                                        3
       10. Liberty continued to pay Lewis LTD benefits in 2017.

       11. In 2017, Lewis submitted a claim for disability income benefits with the

Social Security Administration (SSA). On February 7, 2018, Lewis appeared

before Social Security Administrative Law Judge Ilene B. Kramer. On February

23, 2018, Judge Kramer ruled that Lewis was entitled to Social Security disability

benefits.   The definition of disability for Social Security disability benefits,

summarized, is that the claimant cannot perform substantial gainful activity (SGA)

by reason of a medical determinable physical or mental impairment(s) which can

be expected to result in death or which will last for at least 12 months.

       12. Judge Kramer’s decision explains why Lewis was awarded disability

benefits. She states, in relevant part, as follows:

              “By 2017, claimant experienced worsening back pain
              and she ultimately had back-to-back spinal surgeries
              in March and April 2017. Despite surgeries she continued
              with pain and she maintained pain management. As recently
              as May 2017, imaging confirmed avascular necrosis of the
              bilateral hips………
              …………………….
              In October 2017, neurosurgeon Dr. Bogaev completed a
              questionnaire on behalf of the claimant. The doctor
              wrote that claimant experienced memory, attention, and
              cognitive impairments daily. The doctor wrote that claimant
              was unable to perform job duties due to such limitations.

              On October 19, 2017, psychologist Dr. Connolly completed a
              questionnaire on behalf of the claimant. Doctor Connolly wrote
              that claimant had slowed cognitive processing and marked memory
              deficits, among other difficulties. The doctor wrote that claimant
              would likely be off-task 25% or more during a workday. The
              doctor wrote that claimant was incapable of even low stress work.

              The undersigned considered the above mentioned medical source


                                           4
              opinions from Dr. Bogaev and Dr. Connolly and the undersigned
              accords great weight to them collectively. The opinions are
              supported when considering that the clamant had documented
              neuropsychological findings following her cranial resection in 2014.
              In particular, the undersigned concurs that claimant would be unable
              to perform job duties due to her cognitive limitations and that she
              would be off-task and absent in the workplace, hence the inclusion
              of such limitations within the residual functional capacity. The
              undersigned credits claimant’s testimony because she returned to
              work as soon as she could, attempted to work and attempted to
              address her limitations. These attempts lend credit to her testimony
              that her cognitive and interpersonal skills declined after the brain
              surgery…..

       13.   Lewis sent Judge Kramer’s decision to Liberty in March, 2018.

       14. In April 2018, Liberty requested that Lewis undergo another IME. On

April 14, 2018, Lewis was examined by Kameel Karkar, M.D. (Psychiatry and

Neurology). Dr. Karker could neither confirm that Lewis suffered from cognitive

impairments, nor could he oppose the opinions of Dr. Connolly and Dr. Bogaev

that Lewis suffered from cognitive impairment. As to her ability to regulate her

emotions, Dr. Karker noted that “Lewis provided a history of avoidance of

interaction with others, especially adults, due to her cognitive difficulties.”

“Assuming such social impairments exist,” he noted, “possible contributing

factors include cognitive deficits as well as mood factors.”

       15. Liberty notified Lewis in a letter dated July 27, 2018, that it was

terminating LTD benefits as of July 31, 2018. Liberty asserted that Lewis failed to

attend another neuropsychological evaluation in the summer of 2018 and therefore

Liberty was terminating benefits under the 24-month mental and nervous




                                         5
condition limitation (the policy limits LTD benefits to 24 months when a

claimant’s disability is due to a mental illness).

       16. Lewis appealed. With her appeal she provided updated reports from

Dr. Connolly and Dr. Bogaev.              In explaining his diagnosis of major

neurocognitive disorder due to brain surgery, Dr. Connolly explained that

impairment due to frontal lobe trauma is difficult to measure with tests. In regards

to his diagnosis of Tammy Lewis, he wrote as follows:

              “This clinician has been treating brain trauma for 40 years, and
              consistent self-report of daily struggles in life, are an important
              source of information in assessing the extent of the brain
              trauma. Ms. Lewis’ reports over three years of neurocognitive
              struggles, managing people, doing paperwork, attentiveness
              to details, minimizing forgetfulness, handling finances,
              managing her self-support, and living her life adds plentiful
              data to support the clinical diagnosis. Her considerable distress
              and grief in losing the brain that she cherished throughout her
              life adds to the severity of the neurocognitive disorder.”

       17. Dr. Bogaev concurred that Lewis remained unable to work due to

cognitive impairment as a result of the brain surgery he performed in 2014.

Lewis also provided a lengthy explanation as to why she remained unable to work

due to her neurocognitive disorder and hip pain from avascular necrosis and back

and neck pain from herniated discs.

       18. Liberty received Lewis’ appeal on or about January 21, 2019. After

receipt of Lewis’ appeal, Liberty requested that Lewis undergo another IME.

Liberty scheduled the IME on May 1, 2019 with Douglas Cooper, PhD, South




                                           6
Texas Neurobehavioral Group. Lewis attended the IME. To date, Liberty has

made no decision on Lewis’ appeal.

       19. Liberty has substantially exceeded the time limits set forth in the

ERISA claims procedure regulations established by the Secretary of the U.S.

Department of Labor, specifically 29 CFR §2560.503-1(i)(3), for deciding Lewis’

disability appeal. Under these circumstances, Lewis’ appeal is deemed denied and

she is deemed to have exhausted her administrative remedies available under the

Liberty group policy. She can therefore proceed with this benefits lawsuit. No

deference is to be afforded the deemed denial. 29 CFR §2560.503-1(l)(2).

       Exhaustion of Appeal Requirements

       20. Since Liberty has not issued a timely decision on her appeal, Lewis is

deemed to have exhausted her appeal rights as required by the policy and ERISA

claims regulations.

       Liberty’s Decision to Terminate Benefits Was Contrary to the
       Preponderance of the Evidence Or Was an Abuse of Discretion

       21. Since Liberty did not issue a timely decision on Lewis’ appeal, the

standard of review of Liberty’s decision is de novo.   Under a de novo standard,

Liberty’s decision to terminate Lewis’ LTD benefits was contrary to the

preponderance of the evidence. The greater weight of the evidence within the

record indicates that Lewis remained disabled and remained entitled to LTD

benefits under the policy.




                                        7
       22. In the alternative, even if there is language in the policy or plan-related

documents that is interpreted to grant Liberty discretion and that discretion has not

been deemed forfeited by Liberty’s failure to timely decide Lewis’ appeal, such

discretionary language is unenforceable as to Lewis’ claim because it is a violation

of Texas law to seek enforcement of a discretionary clause in a disability policy

against an insured living in Texas. Texas Insurance Code, §1701.062, and 28

Texas Administrative Code §§3.1201-3.1203. This anti-discretionary statute and

its accompanying regulations are not preempted by ERISA.

       23. Lewis’ LTD benefits should have continued after July 31, 2018. The

LTD plan entitles her to 60% of her pre-disability pay less applicable offsets.

Social Security disability benefits are an applicable offset.          Lewis earned

approximately $6807.63 per month prior to her disability. Her gross LTD benefit

is $4084.58 per month ($6807.63 x .6).           Her base Social Security disability

benefit was $1721.90 per month (cost of living increases awarded by the Social

Security Administration are not an offset). As a result, her net monthly LTD

benefit from Liberty after offset is $2362.68.

       24.   In the unlikely event that Liberty is found to have retained its

discretionary authority so that this matter is reviewed under an abuse of discretion

standard of review, Lewis is still entitled to continuing LTD benefits because

Liberty abused its discretion in terminating her benefits.

       25. Since Liberty’s decision to terminate Lewis’ LTD benefits resulted in

Liberty saving money, as the carrier was both the decision-maker and the


                                          8
underwriter of benefits, Liberty acted under a conflict of interest when it decided

Lewis’ claim and her appeal. If abuse of discretion is determined to be the proper

standard of review, this conflict of interest should be considered as a factor by this

Court in determining whether or not Liberty abused its discretion.

                     IV. CAUSE OF ACTION UNDER ERISA

      Claim for Disability Benefits

       26. Since Liberty wrongfully terminated her LTD benefits as of July 31,

2018, Lewis seeks to recover her disability benefits from August 1, 2018 to the

present under the authority of 29 U.S.C. §1132(a)(1)(B) of ERISA.



                          V. RELIEF REQUESTED

       27. Lewis is entitled to LTD benefits in the amount of $2362.68. per month

beginning August 1, 2018.     As of December 1, 2019, Lewis is entitled to the sum

of $37,802.88 in back benefits ($2760.43 x 16 months), less any overpayment that

occurred as a result of a back award of Social Security disability benefits. Lewis

requests these back benefits as well as additional monthly benefits that accrue after

December 1, 2019 but during the pendency of this litigation at the rate of $2362.68

per month.

                         VI. ATTORNEY’S FEES

       28. Lewis requests her attorney’s fees and costs under 29 U.S.C.A.

1132(g).




                                          9
                                CONCLUSION

       Wherefore, premises considered, Lewis requests back benefits in the

amount of $37,802.88, less any overpayment that occurred, plus monthly disability

benefits that accrue after December 1, 2019 but while this case is pending at the

rate of $2362.68 per month.           She also requests her attorney’s fees, for pre-

judgment interest at the maximum rate allowed by law, post-judgment interest,

and for such other and further relief, both at law and in equity, to which she may

show herself to be justly entitled.




                                       Respectfully Submitted,

                                       Law Office of Jeffrey E. Dahl
                                       The Travis Building
                                       405 N. St. Mary’s Street, Suite 242
                                       San Antonio, Texas 78205
                                       (210) 527-0900 (Telephone)
                                       (210) 527-0901 (Facsimile)
                                       jdahl@erisaattorneyintexas.com

                                       By: /s/ Jeffrey E. Dahl
                                       Jeffrey E. Dahl
                                       State Bar No. 05310900
                                       Attorney for Plaintiff Tammy Lewis




                                            10
